DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 09/01/2021.  In virtue of this filing, claims 1-26 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 and 12/16/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 09/01/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-26 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Lee et al. (U.S. Patent No.: 9,985,733) teaches a test system for testing a DUT includes a first array of probe elements located in the near field of the DUT antenna that is either mechanically translated or electrically scanned in a first direction while being electrically scanned in a second direction that is different from the first direction to sense a bounded radiation surface comprising RF signals transmitted by the DUT antenna. A test system receiver receives first near field values contained in the RF signals and inputs them to processing logic of the test system. A reference measurement apparatus of the test system detects the RF signals and obtains reference information therefrom. Processing logic of the test system uses the reference information to correct near field phase values contained in or derived from the first near field values for phase shift between the local oscillator (LO) of the DUT and the LO of the test system.
Kyrolainen et al. (U.S. Pub. No.: 2018/0212695) teaches a multiple-input multiple-output (MIMO) over-the-air (OTA) test system and method are provided that enable a device under test (DUT) to be tested that has no antenna connectors for interfacing antenna elements of the DUT with the MIMO OTA test system. The MIMO OTA test system and method can include a lens system that allows the OTA tests to be performed in a radiating near-field zone, thereby allowing a relatively small and less expensive anechoic chamber to be used in the MIMO OTA test system.
Barthel et al. (U.S. Patent No.: 10,914,782) teaches a signal generating unit being connectable to an input node of the device under test and being adapted to generate a test signal to be applied to the input node of the device under test, wherein the test signal comprises a plurality of frequency peaks at different frequencies. A receiving unit is connectable to an output node of the device under test and is adapted to receive a response signal from the device under test in response to the test signal. An analyzing unit for analyzing the device under test is adapted to determine at least one of a gain value and a phase value based on the test signal generated by the signal generating unit and the response signal received by the receiving unit.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest compute a set of DUT FF scaling factors, using the plurality of probe-based near- field measurements and a set of calibration coefficients, a quantity of the set of DUT FF scaling factors being equal to a quantity of a set of reference DUT FF base functions; determine the FF pattern of wireless signals based on the DUT FF scaling factors and the set of reference DUT base functions; wherein the FF pattern of wireless signals generated by the DUT are useable to assess operation of the DUT in the FF, in combination with other limitations, as specified in the independent claims 1, 17 and 26, and further limitations of their respective dependent claims 2-16, 18-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649